Case 21-10632-MBK            Doc 38      Filed 01/28/21 Entered 01/28/21 10:08:08                   Desc Main
                                        Document      Page 1 of 2



Fee Structure
Consulting Services and Rates
Position                                                             Hourly Rate
Analyst                                                              $30 - $60
The Analyst processes incoming mail, including proofs of claim, ballots, creditor correspondence and
returned mail. Also assists with the generation of mailing services.

Consultant (Associate/Senior Associate)                            $65 - $182
The Associate manages the various data collection processes required by the Chapter 11 process. This
includes, among other things, compiling the creditor matrix and Schedules/SOFAs (and generating drafts
of same for counsel and advisors), reviewing and processing claims, overseeing contract review,
overseeing all mailings and generating custom claim and ballot reports.

The Senior Associate leads complex data aggregation projects for compilation of Schedules & SOFA, the
creditor matrix and special notice lists. In addition, the Senior Associate oversees quality control and on
mailings and reports. Stretto's Senior Associates average over seven years of experience.

Director/ Managing Director                                          $192 - $230
The Director is the primary contact for the company, counsel and other professionals and oversees and
supports all aspects of the administration for the entirety of an engagement.

The Managing Director provides industry and/or project specific expertise to support complex matters.
Professionals, including Stretto's executive management team will serve in this role when appropriate.

Stretto's Directors and Managing Directors have over fifteen years of experience and are typically former
restructuring professionals.

Executive Management                                           Waived
Our Executive Management team oversees Stretto’s Corporate Restructuring group and will provide
consulting support to this matter at no charge.

Solicitation, Balloting and Tabulation Rates
Position                                                              Hourly Rate
Solicitation Associate                                                $209
The Solicitation Associate reviews, tabulates and audits ballots, and executes plan solicitation and other
public securities mailings. The Solicitation Associate also prepares customized reports relating to voting
and other corporate events, including exchange offers and rights subscriptions. The Solicitation Associate
also interfaces with banks, brokers, nominees, depositories and their agents regarding solicitations and
related communications.

Director of Securities                                                $230
The Director of Securities leads public securities noticing and related actions, including voting, exchange
offers, treatment elections, rights subscriptions and distributions and coordinates with banks, brokers,
nominees, their agents and depositories to ensure the smooth execution of related processes.




                                                                                                                1
Case 21-10632-MBK           Doc 38       Filed 01/28/21 Entered 01/28/21 10:08:08        Desc Main
                                        Document      Page 2 of 2



Printing Services & Noticing Services
Service                                                      Pricing
Printing                                                     $0.10 (per image)
Customization/Envelope Printing                              $0.05 (each)
Document Folding and Inserting                               Waived
Postage/Overnight Delivery                                   Preferred Rates
Email Noticing                                               Waived
Fax Noticing                                                 $0.10 (per page)
Envelopes                                                    Varies by Size
Coordinate and Publish Legal Notices                         Available on Request

Electronic Services
Service                                                      Pricing
Case Website Set-Up and HTTP Hosting                         Waived
Update Case Docket and Claims Register                       Waived
Online Claims Filing                                         Waived
Custom Software, Workflow and Review Resources               Quoted at Time of Request
Robotic Process Automation                                   Varies by Use
eDiscovery                                                   Quoted at Time of Request
FedRAMP and HTTPS Environments                               Varies by Use

Claims Administration & Management Expenses
Service                                                      Pricing
License Fee and Data Storage (Per Creditor per Month)        $0.10
Database and System Access (Unlimited Users)                 Waived
Custom Client Reports                                        Waived

Document Management Services
Service                                                      Pricing
Electronic Imaging (Per Imaged Page)                         $0.10
Virtual Data Room                                            Available on Request

Call Center Support Services
Service                                                      Pricing
Case-Specific Voice-Mail Box for Creditors                   Waived
Interactive Voice Response (Per Minute)                      Waived
Monthly Maintenance Charge                                   Waived
Management of Call Center (Per Hour)                         Standard Hourly Rates

Disbursement Services
Service                                                      Pricing
Check Issuance                                               Available on Request
W-9 Mailing and Maintenance of TIN Database                  Standard Hourly Rates
Disbursements - Record to Transfer Agent                     Quoted at Time of Request

Other Services
Service                                                      Pricing
Depositions/Court Reporting                                  Quoted at Time of Request




                                                                                                     2
